Case 2:18-cv-03007-JS-GRB Document 169-6 Filed 05/09/19 Page 1 of 2 PagelD #: 682

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOSEPH JACKSON AFFIDAVIT

Plaintiff, 18-CV-3007(JS)(GRB)
-against-

NASSAU COUNTY; THE INCORPORATED VILLAGE
OF FREEPORT; DETECTIVE ROBERT DEMPSEY;
DETECTIVE GARY ABBONDANDELO; DETECTIVE
JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
DETECTIVE MARTIN ALGER; DETECTIVE ANTHONY
SORRENTINO; DETECTIVE DAVID L. ZIMMER;
POLICE OFFICER MELENDEZ; LIEUTENANT
BURDETTE; SERGEANT MCHALE; SERGEANT NOLL;
DETECTIVE SHARKEY; POLICE OFFICER DOWDELL;
POLICE OFFICER BARRY MCGOVERN; DETECTIVE
TURNER; DETECTIVE EDWARD HAGGERTY; POLICE
OFFICER HALL; DETECTIVE LAURETTE KEMP;
DETECTIVE WILLIAM TWEEDY; DETECTIVE
ANTHONY KOSIER; DETECTIVE SERGEANT DAN
SEVERIN; DETECTIVE JERL MULLEN; THE ESTATE
OF DETECTIVE JERL MULLEN; JOHN DOE AS THE
ADMINISTRATOR OF THE ESTATE OF JERL MULLEN;
and JOHN and JANE DOE 1 through 20,

Defendants.
X
I, Edward Haggerty, being duly sworn, depose and state as follows:

 

1. I am a retired Detective, formerly employed by the Village of Freeport Police
Department.

2.. I submit this affidavit in support of the Defendants THE INCORPORATED VILLAGE
OF FREEPORT, DETECTIVE DAVID L. ZIMMER, POLICE OFFICER MELENDEZ,
LIEUTENANT BURDETTE, SERGEANT MCHALE, SERGEANT NOLL, POLICE OFFICER
BARRY MCGOVERN, DETECTIVE TURNER, DETECTIVE EDWARD HAGGERTY,
POLICE OFFICER HALL, DETECTIVE JERL MULLEN and DETECTIVE SHARKEY

(hereinafter the “Village Defendants”)’s Motion to Dismiss the Amended Complaint pursuant to

1
Case 2:18-cv-03007-JS-GRB Document 169-6 Filed 05/09/19 Page 2 of 2 PagelD #: 683

the Federal Rules of Civil Provides 12(b)(5) and 12(b)(6). I am fully familiar with the facts and
circumstances that I discuss below based upon my personal knowledge and, where stated, upon
information and belief.

3. I have reviewed the Affidavits of Service filed with this Court on August 14, 2018 and
note that I was never personally served in connection with this matter. I never received the
Summons and Complaint at the Village of Freeport Police Department, which is located at 40
North Ocean Avenue, Freeport, nor any other location, including my home. Although the
Affidavit of Service purports to have served me at the Nassau County Police Department,
Records Bureau, located at 1490 Franklin Avenue, Mineola, New York 11501 on July 13, 2018,

the Nassau County Police Department was not my employer during the relevant time period.

 

eéeaee

cs

STATE OF New York, Nassau County ss:

On 2019, before me personally came EDWARD HAGGERTY
personally known to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he executed the

same in his capacity and that by his signature on the instrument, the individual or the person on

behalf of which the individual acted, exeduted this instrument. Lola)
We Public

 
